Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to a paper received on 4/23/2019, wherein claims 1-10 are pending.
Foreign Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (DE 10 2018 109 931.2).
Information Disclosure Statements (IDSs)
4.	The information disclosure statement (IDS) submitted on 8/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejection - 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Per independent claim 1: It is rejected under 35 U.S.C. 101 because the claimed invention is directed to a method for controlling sound output from a vehicle without significantly more. The claim recites about: measuring output data, comparing those data to stored data, calculating output data. This judicial exception is not integrated into a practical application because these steps are merely mental steps (maybe with mathematical calculations). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because in pending claim 1, steps d) and e) are not made this claim more significant.
6.	Per dependent claims 2-6:  They are rejected under 35 U.S.C. 101 because they incorporate claim 1 deficiency.
7.	Per independent claims 7-10: Claims 7-10 are rejected under 35 U.S.C. 101 because the claimed invention comprises similar limitations as rejected claim 1; therefore, similar rationales are applied as in rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being taught by Kwon (US Pub. 20170123754 A1).
A. Per independent claims 1, and 7: Kwon teaches a method, and a corresponding media for active sound control (see Kwon Fig.8 “SOUND CONTROL ON”), comprising steps:
a)    sensing/measuring current data of the vehicle (i.e., measuring engine sound levels, see Kwon Fig.10 S20);
b)    comparing target data with the current data (i.e., hearing a difference/abnormal/loud, see Kwon para. [0078], and Fig. 11);
c)   “calculating” (output data on the basis of step b) (i.e., calculating a sound pitch/spectrum for output, see Kwon Fig.10 S30, Fig. 11 S53, and para. [0078]); d)    parameterizing the control device with the output data (i.e., measuring sound levels by dB, see Kwon Fig.3); 
e)    designing of the sound of the vehicle on the basis of the output data (i.e., modifying/controlling output sound levels/pitch of a vehicle “to control and change the operating sound according to the received sensing signal, wherein the vehicle state sensing unit senses a vehicle speed” see Kwon para [0013]).
	Therefore, all limitations of claim 1 are rejected.
B. Per independent claims 8: The rationales and reference for rejection of claim 1 are incorporated.
This claimed device comprises similar features to perform the method according to claim 1; therefore, similar rationales and reference set forth are also applied for 35 U.S.C. 102(a)(2) rejections.
C. Per independent claims 9: The rationales and reference for rejection of claim 1 are incorporated.
This claimed vehicle having a device comprises similar features to perform the method according to claim 1; therefore, similar rationales and reference set forth are also applied for 35 U.S.C. 102(a)(2) rejections.
D. Per independent claims 10: The rationales and reference for rejection of claim 1 are incorporated.
This claimed system comprises sensors, and a device to perform the method according to claim 1; therefore, similar rationales and reference set forth are also applied for 35 U.S.C. 102(a)(2) rejections.
E. Per dependent claim 2: The rationales and reference for rejection of claim 1 are incorporated.
Kwon’s reference already covers that the target data is generated at least three-dimensions (i.e., a multi-dimensional characteristic of a sound), Kwon also teaches about sound’s frequencies (see Kwon para [0038]-[0039], [0047]), speed of engine’s rotation (see Kwon, para. [0037]), and wherein a representation corresponds to a sound pressure level of the sound of the vehicle (see Kwon para [0055]).
F. Per dependent claim 3: The rationales and reference for rejection of claim 2 are incorporated.
Kwon’s reference already covers that the target data is generated at least four dimensions (i.e., a multi-dimensional characteristic of a sound), Kwon also teaches about sound’s level according to a sensed output torque of the engine (see Kwon para [0037]).
G. Per dependent claims 4-5: The rationales and reference for rejection of claim 1 are incorporated.
Kwon also teaches about using a storage device to store target data (i.e., using “data collection of about a total of 400 times in necessary”, see Kwon para [0038], [0040], and [0071]).
H. Per dependent claim 6: The rationales and reference for rejection of claim 1 are incorporated.
Kwon shows that output data is converted into a sound by loudspeaker equipment of the vehicle (i.e., measuring by dB levels, see Kwon Fig. 2).
Claim Rejection - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing a mathematical formula how to calculate output sound after comparing target data with sensed data, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Applicant does not sufficiently disclose how to calculate output data after comparing data.
Claim Rejection - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Independent claim 10 is directed to a structure having a control device that is capable of: measuring, comparing data, parameterized output data, and designing sound data; there is insufficient structure of stored database of target data for comparisons.
Claim 10 also lacks an antecedence basis for “the basis” in line 4 of this claim.
Conclusion
11.	Claims 1-10 are rejected.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662